DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The instant claims require a hydrogen peroxide adduct. For the purposes of examination under prior art, the combination of hydrogen peroxide with polyvinyl pyrrolidone is understood to be a hydrogen peroxide adduct, though the phrase “hydrogen peroxide adduct” is not limited to this combination. Urea peroxide is also a hydrogen peroxide adduct. See the instant specification on page 7 lines 14-19.
The examiner notes that in the instant case, the instant claims do not require that the hydrogen peroxide adduct be in solid form. As such, an aqueous combination of hydrogen peroxide and polyvinylpyrrolidone combined with petrolatum is understood to read on the claimed invention, provided that the composition has at least 50% petrolatum, is semisolid, the required cone penetration consistency value, and meets other claim limitations. The instant claims do not exclude a water in oil emulsion wherein 
As to claims 9-10, the term “bleaching efficacy” is defined in the instant specification starting at the top of page 51 and going through page 53.
With regard to claims 13-14, these claims are drawn to kits. As such, the claims require that the electromagnetic radiation source that is part of the kit is capable of emitting radiation with the recited wavelength and intensity. As claims 13-14 are not method claims, they are not understood to require that the electromagnetic radiation source emit radiation with the required wavelength and intensity.


Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 appears to include grammar that is not correct because the claim does not include the words “a” or “an” prior to the devices recited in the claim.  Appropriate correction is required.
In order to overcome this amendment, applicant should amend the claim to recite the following:

Claim 16 (Proposed Amendment): The kit of claim 15, wherein the delivery carrier comprises a strip, a film of material, a dental tray, a sponge material, an applicator, or mixtures thereof.




Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the intensity of the electromagnetic radiation is measured using the procedures described herein. There does not appear to be an antecedent basis earlier in claim 14 or in a prior claim upon which claim 14 depends to the procedures described herein. Additionally, it is unclear what procedures are referred to by “the procedures described herein” as recited by instant claim 14.
 To the extent that “the procedures described herein” refers to procedures described in the specification, the examiner notes that claims should be complete in themselves, and should not refer to the specification except under extraordinary 
For the purposes of examination under prior art, claim 14 will be understood to be drawn to a device capable of emitting light with the required intensity of from about 175 mW/cm2 to about 225 mW/cm2 regardless of how the intensity is to be measured.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US 2005/0036958 A1).
Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches the following composition, as of Feng, page 4, Example 1, reproduced below.

    PNG
    media_image1.png
    226
    408
    media_image1.png
    Greyscale

As to part (a) of claim 1, the combination of hydrogen peroxide and polyvinylpyrrolidone in the composition of the above-reproduced table would have resulted in the formation of a hydrogen peroxide – polyvinylpyrrolidone adduct.
As to part (b) of claim 1, the above-reproduced composition includes 74.250% petrolatum.
As to claim 1, the claim requires a semisolid. Feng teaches a semisolid in paragraph 0026.
As to claim 1, the claim requires an oral dispersion. Feng teaches a composition for dental bleaching, as of Feng, title and abstract. This is understood to read on the required oral dispersion.
As to claim 1, the claim requires a range of cone penetration values. Feng is silent as to this. Nevertheless, once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). In this case, the composition of Feng appears to be substantially identical to the claimed composition, for the reasons set forth above. While Feng is silent as to the cone penetration consistency value, Feng does teach white 
As to claim 2, the combination of hydrogen peroxide and polyvinylpyrrolidone in the composition of the above-reproduced table from Feng would have resulted in the formation of a hydrogen peroxide – polyvinylpyrrolidone adduct.
As to claim 3, the inherency argument provided by the examiner regarding claim 1 would also appear to be applicable to claim 3. As the composition of Feng comprises the same ingredients as the composition of the instantly claimed invention, the skilled artisan would have expected that the composition of Feng would have had the required ability to swell in water.
As to claim 4, the adduct formed by the combination of PVP and H2O2, as taught by Feng, would have been understood to have had a solubility of greater than 40 parts per 100 parts of water, which is within the claimed range. Evidence for this solubility of PVP-H2O2 exceeding 40 parts per 100 parts of water is provided as of the instant specification on the table on the top of page 80. The skilled artisan would have expected that, as the PVP-H2O2 in the prior art is the same as that in the instantly claimed invention, that the PVP-H2O2 in the prior art would have had the same properties in regard to solubility as that in the instant invention. See MPEP 2112.01(I & II).
2O2 is understood to be insoluble in petrolatum. Also, petrolatum is understood to be insoluble in water.
As to claims 6-7, the inherency argument regarding claim 1 also applies to claims 6-7.
As to claim 8, the inherency argument regarding claim 1 also applies to claim 8. The skilled artisan would have expected that the composition of Feng, having the same ingredients as the instantly claimed composition, would have had the same drop melting point.
As to claims 9-10, the inherency argument regarding claim 1 also applies to claim 8. The skilled artisan would have expected that the composition of Feng, having the same ingredients as the instantly claimed composition, would have had the same bleaching efficacy.
As to claim 11, Feng is drawn to application to the teeth. Feng uses a brush or pen to apply to teeth, as of Feng, paragraph 0024.
As to claims 15-16, Feng teaches a kit comprising the composition of Feng and a wand applicator, as of Feng, paragraph 0018.
As to claim 17, Feng teaches polyoxyethylene, as of the above-reproduced table. This is a tackifying agent, as of Feng, paragraph 0016, which is understood to be a form of oral care agent. Feng also teaches sodium saccharin, which is a sweetener, and a flavor; these are also understood to be oral care agents.
en arguendo, the required cone penetration consistency value is not inherent in Feng.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-2, 4-7, 9-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1) and Rajaiah et al. (US 2014/0100303 A1).
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract.
As to part (a) of claim 1, Robbins teaches various peroxides that can act as whitening agents, as or Robbins, page 12 and the top few lines of page 13, paragraphs 00052-00055. Such peroxides include PVP-H2O2, peroxide salts of alkali metals and alkaline earth metals such as lithium peroxide, sodium peroxide, magnesium peroxide, and calcium peroxide, as well as carbamide peroxide and urea peroxide, as well as other peroxide ingredients. These are understood to read on the required hydrogen peroxide adduct.
  As to part (b) of claim 1, Robbins teaches a hydrophobic polymer carrier in an anhydrous composition, as of Robbins, title and abstract. In the exemplified formulations, the hydrophobic carrier appears to be a combination of mineral oil and dimethicone, as of Robbins, page 18, Table 1, reproduced below.

    PNG
    media_image2.png
    443
    1097
    media_image2.png
    Greyscale

Additionally, in the above-reproduced embodiment, the skilled artisan would have understood that PVP (polyvinyl pyrrolidone) and hydrogen peroxide combine to form polyvinyl pyrrolidone complexed with hydrogen peroxide, which would have been expected to have been useful for tooth bleaching. As such, the embodiment described in the above-reproduced table is understood to anticipate the instant claims.
For the purposes of this rejection, the examiner understands that Robbins fails to teach 60% petrolatum.
Feng et al. (hereafter referred to as Feng) is drawn to compositions for dental bleaching, as of Feng, title and abstract. Said compositions comprise petrolatum, as of Feng, paragraphs 0012-0014. The amount of petrolatum may be up to 90%, as of Feng, paragraph 0016. Feng teaches embodiments comprising about 73% and about 83% petrolatum, as of Feng, page 4, right column.
For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that Feng fails to teach the required cone penetration consistency value.

As to the requirement of claim 1 that the composition be semisolid, Robbins teaches a gel, as of Robbins, page 18, paragraph 00075; the teaching of a gel is understood to refer to the composition of the above-reproduced table.
None of the above references teach the cone penetration consistency value of the petrolatum.
Rajaiah et al. (hereafter referred to as Rajaiah) is drawn to a dental adhesive composition, as of Rajaiah, title and abstract. Rajaiah teaches that the composition includes petrolatum, as of Rajaiah, at least paragraphs 0092-0094. Rajaiah teaches 
Rajaiah does not teach anticaries agents in the form of particles.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition and/or hydrophobic phase and/or the petrolatum of the composition of Robbins to have had the cone penetration consistency value of between 180 and 254. Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043, but is silent to the cone penetration consistency value. Rajaiah teaches that a cone penetration consistency value of 180 to 245 is suitable for formulating dental compositions. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have had a cone penetration consistency value of between 180 and 245 in order to have been predictably useful for dental applications with a reasonable expectation of success.
As to claim 1, the claim requires a cone penetration consistency value of from about 25 to about 300. Rajaiah teaches a cone penetration consistency value of 180 to 245. This overlaps with the required cone penetration consistency value. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 2, Robbins teaches PVP-H2O2 in page 12 paragraphs 00054-00055.
As to claim 4, Robbins teaches PVP-H2O2 in page 12 paragraphs 00054-00055. This would have been understood to have had a solubility of greater than 40 parts per 100 parts of water, which is within the claimed range. Evidence for this solubility of PVP-2O2 is provided as of the instant specification on the table on the top of page 80. The skilled artisan would have expected that, as the PVP-H2O2 in the prior art is the same as that in the instantly claimed invention, that the PVP-H2O2 in the prior art would have had the same properties in regard to solubility as that in the instant invention. See MPEP 2112.01(I & II).
As to claim 5, as best understood by the examiner, the PVP-H2O2 taught by Robbins on page 12 paragraphs 00054-00055 is hydrophilic, and thereby is water-soluble but not oil soluble. Additionally, the petrolatum of Feng is not soluble in water.
As to claims 6-7, Rajaiah teaches petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099.
As to claims 9, the claims require a specific bleaching efficacy. The instant specification discloses the following in regard to bleaching efficacy, as of page 12, lines 22-31 of the instant specification, relevant text reproduced below.

    PNG
    media_image3.png
    263
    656
    media_image3.png
    Greyscale

The examiner notes that Robbins is silent as to “bleaching efficacy.” Nevertheless, Robbins does teach an adhesive composition, as of Robbins, page 1, paragraph 0004, page 3, paragraph 00016, pages 8-9, paragraph 00039. In view of the 
As to claim 10, the rationale provided by the examiner regard to claim 22 is also understood to be applicable to claim 23. The skilled artisan would have expected that the presence of adhesive in the composition of Robbins would have improved bleaching efficacy as compared with the hydrophilic bleaching agent particles by themselves due to increased ability of the bleaching agent to adhere to teeth.
As to claim 11, Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the composition of Robbins along with a device to apply the composition to teeth, such as a toothbrush. As such, the skilled artisan would have 
As to claim 15, Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the composition of Robbins along with a device to apply the composition to teeth, such as a toothbrush.
As to claim 16, Robbins teaches applicators on page 1, paragraph 0001.
As to claims 17-18, Robbins teaches stannous fluoride on page 15, paragraph 00064.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1) and Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1).
Robbins is drawn to a tooth whitening composition comprising a hydrogen peroxide adduct. Feng is drawn to a composition comprising a tooth whitening peroxide and petrolatum. Rajaiah is drawn to the cone penetration consistency value of the petrolatum. See the rejection above over Robbins, Feng, and Rajaiah by themselves.
Robbins does not teach the required swellability.
Longo Jr. et al. (hereafter referred to as Longo) is drawn to a tooth whitening composition, as of Longo, title and abstract. The composition of Longo comprises a complex of PVP/hydrogen peroxide that swells rapidly in the presence of water, as of Longo, paragraph 0034. The PVP and other thickening agents of Longo are useful 
Longo does not teach an oil phase.
It would have been prima facie obvious for one of ordinary skill in the art to have used the swellable form of PVP-H2O2, as of Longo, in the composition of Robbins. Longo is drawn to PVP-H2O2 for whitening teeth, but teaches a swellable form that appears to have sustained release and less interaction with the soft tissue surrounding the teeth as compared to other forms of PVP-H2O2. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have included swellable PVP-H2O2, as of Longo, in order to have predictably whitened teeth in a manner that tissue surrounding the teeth was spared and release occurred slowly with a reasonable expectation of success.
As to claim 3, the claim requires swelling at least 50% upon contact with water. Longo does not appear to teach a numerical amount by which the composition of Longo swells when in contact with water. Nevertheless, the skilled artisan would have been motivated to have optimized the PVP-H2O2 to have achieved the required swelling. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of PVP-H2O2 that is swellable and used for tooth whitening is taught by Longo. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable range of the amount by which said PVP-H2O2 swells by routine experimentation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1) and Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Robbins is drawn to a tooth whitening composition comprising a hydrogen peroxide adduct. Feng is drawn to a composition comprising a tooth whitening peroxide and petrolatum. Rajaiah is drawn to the cone penetration consistency value of the petrolatum. See the rejection above over Robbins, Feng, and Rajaiah by themselves.
None of the above references teach the required drop melting point.
Rajaiah ‘415 et al. (hereafter referred to as Medeiros after the second inventor) is drawn to a denture adhesive article, as of Medeiros, title and abstract. Said composition includes petrolatum having a melting point between 38°C and 60°C, as of Medeiros, paragraph 0107. The melting point referred to in paragraph 0107 of Medeiros appears to be the drop melting point, as of Medeiros, paragraph 0034.
Medeiros does not teach an anticaries agent in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Robbins to have had a drop melting point in the range of between 38°C and 60°C. Robbins teaches a composition comprising petrolatum; however, Robbins is silent as to the drop melting point of said composition. Medeiros teaches that a composition comprising petrolatum and having a drop melting point of between 38°C and 60°C is suitable for oral or dental use. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have had a .


Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1) and Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Montgomery et al. (US Patent 6,343,933).
Robbins is drawn to a tooth whitening composition comprising a hydrogen peroxide adduct. Feng is drawn to a composition comprising a tooth whitening peroxide and petrolatum. Rajaiah is drawn to the cone penetration consistency value of the petrolatum. See the rejection above over Robbins, Feng, and Rajaiah by themselves. Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the composition of Robbins along with a device to apply the composition to teeth, such as a toothbrush.
None of the above references teach an electromagnetic source and/or a method of directing electromagnetic radiation.
Montgomery et al. (hereafter referred to as Montgomery) teaches light-activated tooth whitening, in which a tooth whitening composition is combined with actinic light, as of Montgomery, title and abstract. Montgomery teaches a device for emitting said light, as of Montgomery, figure 1, reproduced below.

    PNG
    media_image4.png
    630
    567
    media_image4.png
    Greyscale

Montgomery teaches light with an intensity of 175 mW/cm2, as of Montgomery, column 16 lines 20-25. Montgomery teaches that the light has the following wavelengths, as of Montgomery, figure 4A, reproduced below.

    PNG
    media_image5.png
    500
    711
    media_image5.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have combined the tooth whitening agent of Robbins with the device of Montgomery in a kit. Montgomery teaches that a light source can be used in combination with a tooth whitening agent in order to improve tooth whitening, as of Montgomery, e.g. column 5 lines 35-40. Robbins teaches a composition for tooth whitening. As such, it would have 
As to claim 12, Montgomery teaches using light with a wavelength of from 380 nm to 700 nm, as of Montgomery, column 21, claims 24-25. This is within the claim scope of 200 nm to 1700 nm. The skilled artisan would have been motivated to have directed this light to the teeth using the device shown in the above-reproduced figure.
As to claim 13, Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the composition of Robbins along with a device to apply the composition to teeth, such as a toothbrush. The skilled artisan would have been further motivated to have included the device of Montgomery in the kit as it is also useful for tooth whitening, as explained above. The device of Montgomery can emit radiation in a wavelength of from 380 nm to 700 nm, as of Montgomery, column 21, claims 24-25. As such, the skilled artisan would have been motivated to have used the composition of Robbins in view of Feng and Rajaiah, along with the device of Montgomery, in a kit for application to a tooth surface via delivery carrier in a method for whitening teeth.
As to claim 14, Montgomery teaches emitting radiation comprising a wavelength of from 380 nm to 700 nm, as of Montgomery, column 21, claims 24-25, and with an intensity of 175 mW/cm2, as of Montgomery, column 16 lines 20-25. The wavelength range of Montgomery overlaps with the claimed wavelength range, and the intensity taught by Montgomery is within the claim scope.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
Conflicting claim 1 is drawn to a composition comprising: a) solid hydrophilic bleaching agent particles b) at least about 60%, by weight of the multi-phase oral care composition, of hydrophobic phase. The bleaching agent particles may be hydrogen peroxide adduct, as of conflicting claim 3. The hydrophobic phase may be petrolatum, 
The instant and conflicting claims differ at least because, while the conflicting claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent conflicting claims, and this combination would have predictably made the subject matter of the instant claims with a reasonable expectation of success.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,147,753 in view of Feng et al. (US 2005/0036958 A1).
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The conflicting claims are drawn to a composition comprising an aqueous phase bleaching agent and a non-polar phase in an amount of at least 70%, as of conflicting claim 1. The non-polar phase may be petrolatum, as of conflicting claims 14 and 32. Conflicting claim 1 recites a cone penetration consistency value of 100 to 500.
The conflicting claims differ from the instant claims because the conflicting claims do not recite a hydrogen peroxide adduct.

It would have been prima facie obvious for one of ordinary skill in the art to have used the urea peroxide of Feng as the bleaching agent in the composition of the conflicting claims. The conflicting claims recite an aqueous phase having a bleaching agent. Urea peroxide and the combination of hydrogen peroxide with polyvinylpyrrolidone, as of Feng, are tooth bleaching agents. As such, the skilled artisan would have been motivated to have used the urea peroxide or hydrogen peroxide with polyvinylpyrrolidone, as of Feng, as the bleaching agent in the composition of the conflicting claims to have predictably resulted in bleaching with a reasonable expectation of success.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-20, and 22-26 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.

The instant and copending claims differ because the copending claims recite anticaries agent particles, which are not recited by the instant claims. Nevertheless, the subject matter recited by the conflicting claims includes all of the required subject matter, and additional unrecited elements such as anticaries agents are not excluded by the instant claims. As such, the copending claims recite all of the limitations required by the instant claims, resulting in a prima facie case of non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 12-13, 16-22, 25-28, and 30-31 of copending Application No. 16/842,800 (reference application – allowed but not yet issued). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen 2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise hydrogen peroxide adduct as a bleaching agent, as of copending claim 4. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of copending claim 28.
The instant and copending claims differ at least because, while the copending claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent copending claims, and this combination would have predictably made the subject matter of the instant claims with a reasonable expectation of success.
This is not a provisional nonstatutory double patenting rejection because the copending claims have been allowed but have not yet issued.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-20, 22-23, and 26-29 of copending Application No. 16/842,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise hydrogen peroxide adduct as a bleaching agent, as of copending claim 14. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of copending claims 18-19.
The instant and copending claims differ at least because, while the copending claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent copending claims, and this combination would have predictably made the subject matter of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide, as of copending claim 1; these are understood to read on the required hydrogen peroxide adduct. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of copending claims 3-4.
The instant and copending claims differ at least because, while the copending claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent copending claims, and this combination would have predictably made the subject matter of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise hydrophilic bleaching agent particles, as of copending claim 1, and the copending claims recite hydrogen peroxide adduct in copending claim 4. The hydrophobic phase is petrolatum, and has a cone penetration consistency index of from about 25 to about 300, as of copending claim 1.
The instant and copending claims differ at least because the copending claims require that the bleaching agent is in the form of particles, whereas this is not required by instant claim 1. As such, there is no case of statutory double patenting. Nevertheless, copending claim 4 appears to recite all of the elements required by instant claim 1, and thereby effectively anticipates instant claim 1. This results in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion comprising bleaching agent particles, as of copending claim 1. The dispersion may comprise hydrogen peroxide adduct, as of copending claim 4. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of copending claims 8-9.
The instant and copending claims differ at least because, while the copending claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent copending claims, and this combination would have predictably made the subject matter of the instant claims with a reasonable expectation of success.



Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-36 of copending Application No. 15/790,978 (reference application) in view of Feng et al. (US 2005/0036958 A1).
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
Copending claim 1 is drawn to a multi-phase oral care composition. The composition of copending claim 1 has a bleaching agent. The hydrophobic phase in copending claim 1 is 50-99.1% petrolatum. The composition of the copending claims has a cone penetration consistency value of about 50 to 400, as of copending claim 1.
The conflicting claims differ from the instant claims because the conflicting claims do not recite a hydrogen peroxide adduct.
Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches a composition comprising hydrogen peroxide and polyvinylpyrrolidone, as of Feng, page 4, Example 1. Feng also teaches urea peroxide, as of Feng, paragraph 0031.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-22 of copending Application No. 15/790,903 (reference application – currently allowed but not yet issued) in view of Feng et al. (US 2005/0036958 A1).
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.

The conflicting claims differ from the instant claims because the conflicting claims do not recite a hydrogen peroxide adduct.
Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches a composition comprising hydrogen peroxide and polyvinylpyrrolidone, as of Feng, page 4, Example 1. Feng also teaches urea peroxide, as of Feng, paragraph 0031.
It would have been prima facie obvious for one of ordinary skill in the art to have used the urea peroxide of Feng as the bleaching agent in the composition of the conflicting claims. The conflicting claims recite an aqueous phase having a bleaching agent. Urea peroxide and the combination of hydrogen peroxide with polyvinylpyrrolidone, as of Feng, are tooth bleaching agents. As such, the skilled artisan would have been motivated to have used the urea peroxide or hydrogen peroxide with polyvinylpyrrolidone, as of Feng, as the bleaching agent in the composition of the conflicting claims to have predictably resulted in bleaching with a reasonable expectation of success.
This is not a provisional rejection because the copending claims have been allowed; however, have not yet issued as a patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-22 of copending Application No. 15/790,820 (reference application – currently allowed but not yet issued) in view of Feng et al. (US 2005/0036958 A1).
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
Conflicting claim 1 is drawn to a kit comprising a composition having a tooth bleaching agent in a continuous phase of at least 50% petrolatum. Conflicting claim 5 recites a cone penetration consistency index of about 100 to about 300.
The conflicting claims differ from the instant claims because the conflicting claims do not recite a hydrogen peroxide adduct.
Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches a composition comprising hydrogen peroxide and polyvinylpyrrolidone, as of Feng, page 4, Example 1. Feng also teaches urea peroxide, as of Feng, paragraph 0031.
It would have been prima facie obvious for one of ordinary skill in the art to have used the urea peroxide of Feng as the bleaching agent in the composition of the conflicting claims. The conflicting claims recite an aqueous phase having a bleaching agent. Urea peroxide and the combination of hydrogen peroxide with polyvinylpyrrolidone, as of Feng, are tooth bleaching agents. As such, the skilled artisan would have been motivated to have used the urea peroxide or hydrogen peroxide with polyvinylpyrrolidone, as of Feng, as the bleaching agent in the composition of the 
This is not a provisional rejection because the copending claims have been allowed; however, have not yet issued as a patent.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-31 of copending Application No. 15/790,877 (reference application) in view of Feng et al. (US 2005/0036958 A1).
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a kit comprising a composition comprising a bleaching agent and a hydrophobic phase. The composition has a cone penetration consistency value of from about 10 to about 500, as of copending claim 1, and from 100 to 250, as of copending claim 6. The hydrophobic phase may be petrolatum, as of copending claims 15 and 26.
The copending claims do not recite a hydrogen peroxide adduct.
Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches a composition comprising hydrogen peroxide and polyvinylpyrrolidone, as of Feng, page 4, Example 1. Feng also teaches urea peroxide, as of Feng, paragraph 0031.

This is a provisional rejection as the copending claims have not been patented.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-20, and 22 of copending Application No. 15/790,740 (reference application – currently allowed but not yet issued) in view of Feng et al. (US 2005/0036958 A1).
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
Conflicting claim 1 is drawn to a kit comprising a composition having a tooth bleaching agent in a continuous phase of at least 50% petrolatum. Conflicting claim 5 recites a cone penetration consistency index of about 100 to about 250.

Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches a composition comprising hydrogen peroxide and polyvinylpyrrolidone, as of Feng, page 4, Example 1. Feng also teaches urea peroxide, as of Feng, paragraph 0031.
It would have been prima facie obvious for one of ordinary skill in the art to have used the urea peroxide of Feng as the bleaching agent in the composition of the conflicting claims. The conflicting claims recite an aqueous phase having a bleaching agent. Urea peroxide and the combination of hydrogen peroxide with polyvinylpyrrolidone, as of Feng, are tooth bleaching agents. As such, the skilled artisan would have been motivated to have used the urea peroxide or hydrogen peroxide with polyvinylpyrrolidone, as of Feng, as the bleaching agent in the composition of the conflicting claims to have predictably resulted in bleaching with a reasonable expectation of success.
This is not a provisional rejection because the copending claims have been allowed; however, have not yet issued as a patent.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 25-40 of copending Application No. 15/790,702 (reference application) in view of Feng et al. (US 2005/0036958 A1).
2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a kit comprising a composition comprising a bleaching agent and a hydrophobic phase in an amount of at least 50%. The hydrophobic phase may be petrolatum, as of copending claims 15 and 38. The composition has a cone penetration consistency value of from about 10 to about 500, as of copending claim 1, and from 100 to 250, as of copending claim 5. 
The copending claims do not recite a hydrogen peroxide adduct.
Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches a composition comprising hydrogen peroxide and polyvinylpyrrolidone, as of Feng, page 4, Example 1. Feng also teaches urea peroxide, as of Feng, paragraph 0031.
It would have been prima facie obvious for one of ordinary skill in the art to have used the urea peroxide of Feng as the bleaching agent in the composition of the copending claims. The copending claims recite an aqueous phase having a bleaching agent. Urea peroxide and the combination of hydrogen peroxide with polyvinylpyrrolidone, as of Feng, are tooth bleaching agents. As such, the skilled artisan would have been motivated to have used the urea peroxide or hydrogen peroxide with polyvinylpyrrolidone, as of Feng, as the bleaching agent in the composition of the copending claims to have predictably resulted in bleaching with a reasonable expectation of success.



Additional Cited Prior Art
As additional relevant prior art, the examiner cites Heymann (US Patent 1,863,116). Heymann is drawn to a toothpaste comprising sodium perborate and petrolatum. However, Heymann is not anticipatory because as best understood by the examiner, sodium perborate is not considered an adduct of hydrogen peroxide. In contrast, sodium perborate contains a perborate anion [(B(OH)2OO)2]-2. This consists of a cyclic –B–O–O–B–O–O– core with two hydroxy groups attached to each boron atom. See McKillop et al. (Tetrahedron Vol. 51, No. 22, 1995, pages 6145-6166), specifically as of page 6146, relevant figure reproduced below.

    PNG
    media_image6.png
    187
    348
    media_image6.png
    Greyscale

As such, while the above-reproduced structure is a peroxide, as it includes two oxygen atoms bound together, it does not appear to be a hydrogen peroxide adduct because the two oxygen atoms bound together are not themselves bound to hydrogen. 
Also, Heymann is silent as to the amount of petrolatum and is silent regarding the cone penetration consistency value.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612